





SUBSIDIARY GUARANTY

This Guaranty is made as of November 1, 2012 by the parties identified in the
signature pages thereto, and any Joinder to Guaranty hereafter delivered
(collectively, the “Subsidiary Guarantors”), to and for the benefit of KeyBank
National Association, individually (“KeyBank”) and as administrative agent
(“Administrative Agent”) for itself and the lenders under the Credit Agreement
(as defined below) and their respective successors and assigns (collectively,
the “Lenders”) and to and for the benefit of the counterparties to those certain
“Related Swap Obligations” (as defined in the Credit Agreement), which may
include Lenders and certain Affiliates of Lenders (collectively, the “Related
Creditors” and, with the Lenders, the “Credit Parties”).

RECITALS

A.

Inland Diversified Real Estate Trust, Inc., a corporation organized under the
laws of the State of Maryland (“Borrower”), and Subsidiary Guarantors have
requested that the Lenders make a revolving credit facility available to
Borrower in an aggregate principal amount of up to $105,000,000, subject to
future increase up to $200,000,000 (the “Facility”).

B.

The Lenders have agreed to make available the Facility to Borrower pursuant to
the terms and conditions set forth in that certain First Amended and Restated
Credit Agreement of even date herewith among Borrower, the Administrative Agent,
and the Lenders named therein (as amended, modified or restated from time to
time, the “Credit Agreement”).  All capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Credit
Agreement.

C.

Borrower has executed and delivered or will execute and deliver to the Lenders
promissory notes in the principal amount of each Lender’s Commitment and
promissory notes in the principal amount, if any, of each Lender’s Loan as
evidence of Borrower’s indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Credit Agreement, are collectively
referred to herein as the “Notes”).

D.

Borrower may enter into certain Related Swap Obligations with one or more of the
Lenders or Affiliates of Lenders.

E.

Subsidiary Guarantors are subsidiaries of Borrower.  Subsidiary Guarantors
acknowledge that the extension of credit by the Administrative Agent and the
Lenders to Borrower pursuant to the Credit Agreement and the execution and
delivery of Related Swap Obligations by certain Lenders and Affiliates of
Lenders will benefit Subsidiary Guarantors by making funds available to
Subsidiary Guarantors through Borrower and by enhancing the financial strength
of the consolidated group of which Subsidiary Guarantors and Borrower are
members.  The execution and delivery of this Guaranty by Subsidiary Guarantors
are conditions precedent to the performance by the Lenders of their obligations
under the Credit Agreement and the execution and delivery of any Related Swap
Obligations by such Lenders and Affiliates of Lender.

















AGREEMENTS

NOW, THEREFORE, Subsidiary Guarantors, in consideration of the matters described
in the foregoing Recitals, which Recitals are incorporated herein and made a
part hereof, and for other good and valuable consideration, hereby agree as
follows:

1.

Subsidiary Guarantors absolutely, unconditionally, and irrevocably guaranty to
each of the Lenders and Lenders’ Affiliates:

(a)

the full and prompt payment of the principal of and interest on the Notes when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Notes, the Credit Agreement, and the
other Loan Documents;

(b)

prompt payment of all sums which may now be or may hereafter be come due and
owing under the Related Swap Obligations;

(c)

the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and

(d)

the full, complete, and punctual observance, performance, and satisfaction of
all of the obligations, duties, covenants, and agreements of Borrower under the
Credit Agreement and the Loan Documents and under the Related Swap Obligations.

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Guaranteed Indebtedness.”  All obligations described in subparagraph (d) of
this Paragraph 1 are referred to herein as the “Obligations.”  Subsidiary
Guarantors and the Credit Parties agree that Subsidiary Guarantors’ obligations
hereunder shall not exceed the greater of:  (i) the aggregate amount of all
monies received, directly or indirectly, by Subsidiary Guarantors from Borrower
after the date hereof (whether by loan, capital infusion or other means), or
(ii) the maximum amount of the Guaranteed Indebtedness not subject to avoidance
under Title 11 of the United States Code, as same may be amended from time to
time, or any applicable state law (the “Bankruptcy Code”).  To that end, to the
extent such obligations would otherwise be subject to avoidance under the
Bankruptcy Code if Subsidiary Guarantors are not deemed to have received
valuable consideration, fair value or reasonably equivalent value for its
obligations hereunder, each Subsidiary Guarantor’s obligations hereunder shall
be reduced to that amount which, after giving effect thereto, would not render
such Subsidiary Guarantor insolvent, or leave such Subsidiary Guarantor with an
unreasonably small capital to conduct its business, or cause such Subsidiary
Guarantor to have incurred debts (or intended to have incurred debts) beyond its
ability to pay such debts as they mature, as such terms are determined, and at
the time such obligations are deemed to have been incurred, under the Bankruptcy
Code.  In the event a Subsidiary Guarantor shall make any payment or payments
under this Guaranty each other guarantor of the Guaranteed Indebtedness shall
contribute to such Subsidiary Guarantor an amount equal to such non-paying
Subsidiary Guarantor’s pro rata share (based on their respective maximum
liabilities hereunder and under such other guaranty) of such payment or payments
made by such Subsidiary Guarantor, provided





- 2 -













that such contribution right shall be subordinate and junior in right of payment
in full of all the Guaranteed Indebtedness to Lenders.

2.

In the event of any default by Borrower in making payment of the Guaranteed
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Subsidiary Guarantors
agree, on demand by the Administrative Agent or the holder of a Note or Credit
Party under a Related Swap Obligation, to pay all the Guaranteed Indebtedness
and to perform all the Obligations as are then or thereafter become due and
owing or are to be performed under the terms of the Notes, the Credit Agreement,
and the other Loan Documents or under the Related Swap Obligation, as the case
may be.

3.

Subsidiary Guarantors do hereby waive (i) notice of acceptance of this Guaranty
by the Administrative Agent and the Credit Parties and any and all notices and
demands of every kind which may be required to be given by any statute, rule or
law, (ii) any defense, right of set-off or other claim which Subsidiary
Guarantors may have against Borrower or which Subsidiary Guarantors or Borrower
may have against the Administrative Agent or the Credit Parties or the holder of
a Note, (iii) presentment for payment, demand for payment (other than as
provided for in Paragraph 2 above), notice of nonpayment (other than as provided
for in Paragraph 2 above) or dishonor, protest and notice of protest, diligence
in collection and any and all formalities which otherwise might be legally
required to charge Subsidiary Guarantors with liability, (iv) any failure by the
Administrative Agent and the Credit Parties to inform Subsidiary Guarantors of
any facts the Administrative Agent and the Credit Parties may now or hereafter
know about Borrower, the Facility, Related Swap Obligation, or the transactions
contemplated by the Credit Agreement, it being understood and agreed that the
Administrative Agent and the Lenders and the Credit Parties have no duty so to
inform and that Subsidiary Guarantors are fully responsible for being and
remaining informed by Borrower of all circumstances bearing on the existence or
creation, or the risk of nonpayment of the Guaranteed Indebtedness or the risk
of nonperformance of the Obligations, and (v) any and all right to cause a
marshalling of assets of Borrower or any other action by any court or
governmental body with respect thereto, or to cause the Administrative Agent and
the Credit Party to proceed against any other security given to a Credit Party
in connection with the Guaranteed Indebtedness or the Obligations.  Credit may
be granted or continued from time to time by the Credit Parties to Borrower
without notice to or authorization from Subsidiary Guarantors, regardless of the
financial or other condition of Borrower at the time of any such grant or
continuation.  The Administrative Agent and the Credit Parties shall have no
obligation to disclose or discuss with Subsidiary Guarantors the Credit Parties’
assessment of the financial condition of Borrower.  Subsidiary Guarantors
acknowledge that no representations of any kind whatsoever have been made by the
Administrative Agent and the Credit Parties to Subsidiary Guarantors.  No
modification or waiver of any of the provisions of this Guaranty shall be
binding upon the Administrative Agent and the Credit Parties except as expressly
set forth in a writing duly signed and delivered on behalf of the Administrative
Agent and the Credit Parties.  Subsidiary Guarantors further agree that any
exculpatory language contained in the Credit Agreement, the Notes, and the other
Loan Documents or in the Related Swap Obligations shall in no event apply to
this Guaranty, and will not prevent the Administrative Agent and the Credit
Parties from proceeding against Subsidiary Guarantors to enforce this Guaranty.





- 3 -













4.

Subsidiary Guarantors further agree that Subsidiary Guarantors’ liability as
guarantor shall in no way be impaired by any renewals or extensions which may be
made from time to time, with or without the knowledge or consent of Subsidiary
Guarantors of the time for payment of interest or principal under a Note or by
any forbearance or delay in collecting interest or principal under a Note, or by
any waiver by the Administrative Agent and the Lenders under the Credit
Agreement, or any other Loan Documents, or any waiver by the Related Creditors
under any Related Swap Obligations or by the Administrative Agent or the Credit
Parties’ failure or election not to pursue any other remedies they may have
against Borrower, or by any change or modification in a Note, the Credit
Agreement, or any other Loan Documents or in a Related Swap Obligation, or by
the acceptance by the Administrative Agent or the Credit Parties of any security
or any increase, substitution or change therein, or by the release by the
Administrative Agent and the Credit Parties of any security or any withdrawal
thereof or decrease therein, or by the application of payments received from any
source to the payment of any obligation other than the Guaranteed Indebtedness,
even though a Credit Party might lawfully have elected to apply such payments to
any part or all of the Guaranteed Indebtedness, it being the intent hereof that
Subsidiary Guarantors shall remain liable as principal for payment of the
Guaranteed Indebtedness and performance of the Obligations until all
indebtedness has been paid in full and the other terms, covenants and conditions
of the Credit Agreement, and other Loan Documents and the Related Swap
Obligations and this Guaranty have been performed, notwithstanding any act or
thing which might otherwise operate as a legal or equitable discharge of a
surety.  Subsidiary Guarantors further understand and agree that the
Administrative Agent and the Credit Parties may at any time enter into
agreements with Borrower to amend and modify a Note, the Credit Agreement or any
of the other Loan Documents or any Related Swap Obligation, or any thereof, and
may waive or release any provision or provisions of a Note, the Credit
Agreement, or any other Loan Document or any Related Swap Obligation and, with
reference to such instruments, may make and enter into any such agreement or
agreements as the Administrative Agent, the Credit Parties and Borrower may deem
proper and desirable, without in any manner impairing this Guaranty or any of
the Administrative Agent’s, and Credit Parties’ rights hereunder or any of
Subsidiary Guarantors’ obligations hereunder.

5.

This is an absolute, unconditional, complete, present and continuing guaranty of
payment and performance and not of collection.  Each Subsidiary Guarantor agrees
that its obligations hereunder shall be joint and several with any and all other
guarantees given in connection with the Guaranteed Indebtedness or Obligations
from time to time.  Subsidiary Guarantors agree that this Guaranty may be
enforced by the Administrative Agent and the Credit Parties without the
necessity at any time of resorting to or exhausting any security or collateral,
if any, given in connection herewith or with a Note, the Credit Agreement, or
any of the other Loan Documents or the Related Swap Obligations or by or
resorting to any other guaranties, and Subsidiary Guarantors hereby waive the
right to require the Administrative Agent and the Credit Parties to join
Borrower in any action brought hereunder or to commence any action against or
obtain any judgment against Borrower or to pursue any other remedy or enforce
any other right.  Subsidiary Guarantors further agree that nothing contained
herein or otherwise shall prevent the Administrative Agent and the Credit
Parties from pursuing concurrently or successively all rights and remedies
available to them at law and/or in equity or under a Note, the Credit Agreement
or any other Loan Documents or under the Related Swap Obligations, and the
exercise of any of their rights or the completion of any of their remedies shall
not constitute a discharge of any of Subsidiary Guarantors’ obligations
hereunder, it being the purpose and intent of Subsidiary





- 4 -













Guarantors that the obligations of such Subsidiary Guarantors hereunder shall be
primary, absolute, independent and unconditional under any and all circumstances
whatsoever.  Neither Subsidiary Guarantors’ obligations under this Guaranty nor
any remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of Borrower under a Note, the Credit
Agreement, or any other Loan Document or under a Related Swap Obligation or by
reason of Borrower’s bankruptcy or by reason of any creditor or bankruptcy
proceeding instituted by or against Borrower.  This Guaranty shall continue to
be effective and be deemed to have continued in existence or be reinstated (as
the case may be) if at any time payment of all or any part of any sum payable
pursuant to a Note, the Credit Agreement, or any other Loan Document or pursuant
to a Related Swap Obligation is rescinded or otherwise required to be returned
by the payee upon the insolvency, bankruptcy, or reorganization of the payor,
all as though such payment to such Credit Party had not been made, regardless of
whether such Credit Party contested the order requiring the return of such
payment.  The obligations of Subsidiary Guarantors pursuant to the preceding
sentence shall survive any termination, cancellation, or release of this
Guaranty.

6.

This Guaranty shall be assignable by a Credit Party to any assignee of all or a
portion of such Credit Party’s rights under the Loan Documents or Related Swap
Obligations.

7.

If:  (i) this Guaranty, a Note, or any of the Loan Documents or any Related Swap
Obligation are placed in the hands of an attorney for collection or is collected
through any legal proceeding; (ii) an attorney is retained to represent the
Administrative Agent or any Credit Party in any bankruptcy, reorganization,
receivership, or other proceedings affecting creditors’ rights and involving a
claim under this Guaranty, a Note, the Credit Agreement, or any Loan Document or
any Related Swap Obligation; (iii) an attorney is retained to enforce any of the
other Loan Documents or a Related Swap Obligation or to provide advice or other
representation with respect to the Loan Documents or a Related Swap Obligation
in connection with an enforcement action or potential enforcement action; or
(iv) an attorney is retained to represent the Administrative Agent or any Credit
Party in any other legal proceedings whatsoever in connection with this
Guaranty, a Note, the Credit Agreement, any of the Loan Documents or any Related
Swap Obligation, or any property subject thereto (other than any action or
proceeding brought by any Credit Facility or participant against the
Administrative Agent alleging a breach by the Administrative Agent of its duties
under the Loan Documents), then Subsidiary Guarantors shall pay to the
Administrative Agent or such Credit Party upon demand all reasonable attorney’s
fees, costs and expenses, including, without limitation, court costs, filing
fees and all other costs and expenses incurred in connection therewith (all of
which are referred to herein as “Enforcement Costs”), in addition to all other
amounts due hereunder.

8.

The parties hereto intend that each provision in this Guaranty comports with all
applicable local, state and federal laws and judicial decisions.  However, if
any provision or provisions, or if any portion of any provision or provisions,
in this Guaranty is found by a court of law to be in violation of any applicable
local, state or federal ordinance, statute, law, administrative or judicial
decision, or public policy, and if such court should declare such portion,
provision or provisions of this Guaranty to be illegal, invalid, unlawful, void
or unenforceable as written, then it is the intent of all parties hereto that
such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and





- 5 -













enforceable, that the remainder of this Guaranty shall be construed as if such
illegal, invalid, unlawful, void or unenforceable portion, provision or
provisions were not contained therein, and that the rights, obligations and
interest of the Administrative Agent and the Credit Parties or the holder of a
Note under the remainder of this Guaranty shall continue in full force and
effect.

9.

Any indebtedness of Borrower to Subsidiary Guarantors now or hereafter existing
is hereby subordinated to the Facility Indebtedness.  Subsidiary Guarantors will
not seek, accept, or retain for Subsidiary Guarantors’ own account, any payment
from Borrower on account of such subordinated debt at any time when a Default or
Unmatured Default exists under the Credit Agreement or the Loan Documents or
when a default under any Related Swap Obligation has occurred and is continuing
beyond any applicable notice and cure period thereunder, and any such payments
to Subsidiary Guarantors made while any such event has occurred and is
continuing on account of such subordinated debt shall be collected and received
by Subsidiary Guarantors in trust for the Credit Parties and shall be paid over
to the Administrative Agent on behalf of the Lenders or to the applicable
Related Creditor, as the case may be, on account of the Guaranteed Indebtedness
without impairing or releasing the obligations of Subsidiary Guarantors
hereunder.

10.

Subsidiary Guarantors hereby subordinate to the Guaranteed Indebtedness any and
all claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Subsidiary
Guarantors may have against Borrower arising from a payment made by Subsidiary
Guarantors under this Guaranty and agree that, until the entire Guaranteed
Indebtedness is paid in full, not to assert or take advantage of any subrogation
rights of Subsidiary Guarantors or the Credit Parties or any right of Subsidiary
Guarantors or the Credit Parties to proceed against (i) Borrower for
reimbursement, or (ii) any other guarantor or any collateral security or
guaranty or right of offset held by the Credit Parties for the payment of the
Guaranteed Indebtedness and performance of the Obligations, nor shall Subsidiary
Guarantors seek or be entitled to seek any contribution or reimbursement from
Borrower or any other guarantor in respect of payments made by Subsidiary
Guarantors hereunder.  It is expressly understood that the agreements of
Subsidiary Guarantors set forth above constitute additional and cumulative
benefits given to the Credit Parties for their security and as an inducement for
their extension of credit to Borrower.

11.

Any amounts received by a Credit Party from any source other than one of the
Subsidiary Guarantors on account of any indebtedness may be applied by such
Credit Party toward the payment of such indebtedness, and in such order of
application, as such Credit Party may from time to time elect, provided that if
such source directs that such amount be applied to the Guaranteed Obligations
and such amount is received when no Default has occurred and is then continuing,
such Credit Party shall honor such direction.

12.

Subsidiary Guarantors hereby submit to personal jurisdiction in the State of
Illinois for the enforcement of this Guaranty and waives any and all personal
rights to object to such jurisdiction for the purposes of litigation to enforce
this Guaranty.  Subsidiary Guarantors hereby consent to the jurisdiction of
either the Circuit Court of Cook County, Illinois, or the United States District
Court for the Northern District of Illinois, in any action, suit, or proceeding
which the Administrative Agent or a Credit Party may at any time wish to file in
connection with this Guaranty or any related matter.  Subsidiary Guarantors
hereby agree that an action, suit, or





- 6 -













proceeding to enforce this Guaranty may be brought in any state or federal court
in the State of Illinois and hereby waives any objection which Subsidiary
Guarantors may have to the laying of the venue of any such action, suit, or
proceeding in any such court; provided, however, that the provisions of this
Paragraph shall not be deemed to preclude the Administrative Agent or a Credit
Party from filing any such action, suit, or proceeding in any other appropriate
forum.

13.

All notices and other communications provided to any party hereto under this
Guaranty shall be in writing or by facsimile and addressed or delivered to such
party at its address set forth below or at such other address as may be
designated by such party in a notice to the other parties.  Any notice, if sent
by messenger or by a recognized national overnight delivery service for next
business day delivery, shall be deemed given when received; any notice, if
transmitted by facsimile, shall be deemed given when transmitted.  Notice may be
given as follows:

To Subsidiary Guarantors:

c/o Inland Diversified Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523

Attention:  Barry L. Lazarus, President/COO

Telephone:  630-218-8000 x4929

Facsimile:  630-218-4957




To KeyBank as Administrative Agent and as a Lender:

1200 Abernathy Rd NE, Suite 1550

Atlanta, GA  30328

Attention:  Nathan Weyer

Phone:

 770-510-2130

Facsimile:  770-510-2195

With a copy to:  

KeyBank National Association

1200 Abernathy Rd Suite 1550

Atlanta, GA 30328

Attention:  Oved Amram

Phone:  770-510-2125

Facsimile:  770-510-2197

With a copy to:

SNR Denton US LLP

233 South Wacker Drive

Suite 7800

Chicago, Illinois  60606

Attention:  Patrick G. Moran, Esq.

Telephone:  312-876-8132

Facsimile:  312-876-7934








- 7 -













If to any other Lender, to its address set forth in the Credit Agreement.

If to any Related Creditor, to its address set forth in the applicable Related
Swap Obligation.

14.

This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Subsidiary Guarantors and shall inure
to the benefit of the Administrative Agent and the Credit Parties’ successors
and assigns.  

15.

This Guaranty shall be construed and enforced under the internal laws of the
State of Illinois.

16.

SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT AND THE CREDIT PARTIES, BY THEIR
ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR RELATED SWAP OBLIGATION OR RELATING THERETO OR ARISING FROM THE
LENDING OR COUNTERPARTY RELATIONSHIP WHICH IS THE SUBJECT OF THIS GUARANTY AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

17.

From time to time, additional parties may execute a joinder substantially in the
form of Exhibit A hereto, and thereby become a party to this Guaranty.  From and
after delivery of such joinder, the Subsidiary delivering such joinder shall be
a Subsidiary Guarantor, and be bound by all of the terms and provisions of this
Guaranty.





- 8 -













IN WITNESS WHEREOF, Subsidiary Guarantors have delivered this Guaranty in the
State of Illinois as of the date first written above.

INLAND DIVERSIFIED DRAPER CROSSING, L.L.C.,  a Delaware limited liability
company




By:

Inland Diversified Real Estate Trust, Inc., a

Maryland corporation, its sole member







By: /s/ Barry L. Lazarus

 

Barry L. Lazarus

President




INLAND DIVERSIFIED EVANS MULLINS OUTLOTS, L.L.C., a Delaware limited liability
company




By:

Inland Diversified Real Estate Trust, Inc., a

Maryland corporation, its sole member







By: /s/ Barry L. Lazarus

 

Barry L. Lazarus

President




INLAND DIVERSIFIED SOUTH ELGIN COMMONS, L.L.C., a Delaware limited liability
company




By:

Inland Diversified Real Estate Trust, Inc., a

Maryland corporation, its sole member







By: /s/ Barry L. Lazarus

 

Barry L. Lazarus

President




INLAND DIVERSIFIED FESTUS GANNON, L.L.C., a Delaware limited liability company




By:

Inland Diversified Real Estate Trust, Inc., a

Maryland corporation, its sole member







By: /s/ Barry L. Lazarus

 

Barry L. Lazarus

President























INLAND DIVERSIFIED ST. LOUIS GRAND, L.L.C., a Delaware limited liability company




By:

Inland Diversified Real Estate Trust, Inc., a

Maryland corporation, its sole member







By: /s/ Barry L. Lazarus

 

Barry L. Lazarus

President




INLAND DIVERSIFIED ST. LOUIS ARSENAL, L.L.C., a Delaware limited liability
company




By:

Inland Diversified Real Estate Trust, Inc., a

Maryland corporation, its sole member







By: /s/ Barry L. Lazarus

 

Barry L. Lazarus

President











Signature Page to Subsidiary Guaranty













EXHIBIT A TO SUBSIDIARY GUARANTY

FORM OF JOINDER TO GUARANTY

THIS JOINDER is executed by __________, a __________ (“Subsidiary”), which
hereby agrees as follows:

1.

All capitalized terms used herein and not defined in this Joinder shall have the
meanings provided in that certain Subsidiary Guaranty (the “Guaranty”) dated as
of November 1, 2012 executed for the benefit of KeyBank National Association, as
agent for itself and certain other lenders, with respect to a loan from the
Lenders to Inland Diversified Real Estate Trust, Inc. (“Borrower”) and for the
benefit of certain “Related Creditors” under “Related Swap Obligations” (as such
terms are defined therein).

2.

As required by the Credit Agreement described in the Guaranty, Subsidiary is
executing this Joinder to become a party to the Guaranty.

3.

Each and every term, condition, representation, warranty, and other provision of
the Guaranty, by this reference, is incorporated herein as if set forth herein
in full and the undersigned agrees to fully and timely perform each and every
obligation of a Subsidiary Guarantor under such Guaranty.

[INSERT SIGNATURE BLOCK]












